ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-026, concluding that RONALD C. HUNT of NEWARK, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of a matter), RPC 1.4(c) (failure to explain a matter to the extent necessary for client to make informed decisions about representation), RPC 1.7(b) (concurrent conflict of interest), Rule 1:21-6 and RPC 1.15(d) (record-keeping violations), RPC 1.16(a)(1) (lawyer shall not represent a client or shall withdraw from representation if representation will result in RPC violation), RPC 1.16(d) (failure to protect client’s rights on termination of representation), RPC 8.1(a) (false statements in connection with disciplinary matter), and RPC 8.4(c) *301(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that RONALD C. HUNT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.